Citation Nr: 0534266	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
cerebral aneurysm repair in April 1997.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran withdrew his request for 
a Board hearing by correspondence dated in April 2001.  The 
case was remanded for additional development in July 2001 and 
August 2004.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The evidence demonstrates an additional disability was 
not incurred as a result of VA treatment for a middle 
cerebral artery aneurysm.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an 
additional disability as a result of VA treatment have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was adequately notified of the VCAA duties to 
assist including by correspondence dated in January 2005.  
All identified and authorized evidence relevant to the issue 
on appeal has been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  

Although the veteran's representative has asserted, in 
essence, that an additional medical opinion was required by a 
neurosurgeon, the Board finds the available medical evidence 
is sufficient for an adequate determination.  While in his 
February 2005 report Dr. L.P.H., Chief of the Department of 
Neurology at the Hampton, Virginia, VA Medical Center 
deferred opinion as to whether an April 1997 cerebral 
aneurysm surgical repair was properly performed, in light of 
his finding that there was no additional permanent disability 
after that procedure an opinion as to performance was not 
required.  It is presumed that the Chief of the Department of 
Neurology is sufficiently qualified to render opinions as the 
matters addressed in this report.  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

The veteran asserts that as a result of VA treatment on April 
30, 1997, he developed problems including memory loss, 
difficulty balancing, severe headaches, and numbness in his 
head.  He contends entitlement to benefits are warranted 
under 38 U.S.C.A. § 1151.

VA mental health outpatient clinic notes dated in March 1997 
show the veteran began to exhibit changes in mental status, 
including acting strangely, staggering, losing his balance, 
and falling, subsequent to his having been "mugged" with 
trauma to the head several days earlier.  A subdural hematoma 
was discovered during VA hospitalization in April 1997.  The 
veteran was later transferred to another VA facility for 
neurosurgical evaluation and underwent angiogram of the 
aortic arch and carotid arteries that revealed that the 
subdural hematoma was small and resolving; however, also 
discovered was a right middle cerebral artery aneurysm.  The 
veteran was provided a detailed and thorough description of 
the risks of surgery, including seizure, death, and continued 
headaches, and requested the procedure in a signed statement 
dated April 29, 1997.  Records show right craniotomy for 
clipping of the aneurysm, evacuation of the subdural 
hematoma, and microdissection were performed on April 30, 
1997.  No complications as a result of the procedure were 
reported.

VA hospital records show that on May 8, 1997, the veteran was 
transferred to a VA medical facility to continue substance 
abuse treatment.  It was noted he presented without any 
complaints, other than feeling somewhat dizzy at times.  VA 
neurology service notes dated in February 1998 by Dr. J.R.T., 
Chief, Department of Neurology, show the veteran was followed 
for headaches and that he had prior aneurysm surgery, but 
that the two were probably not related.  It was noted that 
magnetic resonance imaging (MRI) of the brain revealed some 
hemosiderin in the splenium of the corpus callosum thought to 
be due to old trauma and a small subcortical left parietal 
lesion also probably post-traumatic in origin.  It was noted 
that the veteran was prescribed Tramadol which provided 
relief for the headaches, but might contribute to the 
unsteadiness complained of by the veteran.

VA examination in February 2004 by a nurse practitioner 
included diagnoses of residuals of closed head injury to 
include ataxia and mild cognitive impairment, residuals of 
cerebral artery aneurysm repair to include headache, numbness 
at the scar site, and mild cognitive impairment, and seizure 
disorder secondary either to closed head injury or aneurysm 
repair.  The report shows the veteran failed to keep 
appointments for computerized tomography (CT) scan and 
electroencephalogram (EEG) even after he was offered 
transportation to complete the examination.  In summary, 
however, the examiner stated that it was likely that the 
veteran had headaches and seizures secondary to his cerebral 
artery aneurysm repair.  It was also noted that there was no 
evidence of improper treatment and that the risks of the 
development of these disorders were noted in the signed 
consent and should be considered as a necessary consequence 
of the treatment.  

In a February 2005 report Dr. L.P.H., Chief of the Department 
of Neurology at the Hampton, Virginia, VA Medical Center, 
stated he did not believe the April 1997 VA surgical 
treatment resulted in any permanent additional disabilities.  
It was noted that this was also the opinion of Dr. J.R.T. 
upon previous neurological examination in February 1998.  The 
physician stated the veteran had a longstanding history of 
alcohol abuse, head trauma (with resultant subdural 
hematoma), and psychiatric admissions with multiple medical 
complaints, and that it was virtually impossible to track the 
progression of a symptomatic-only disease such as headaches 
unless specifically attempting to do so.  It was his opinion, 
based upon a review of the records, that the veteran had 
headaches and ataxia prior to surgery with no identifiable 
worsening following surgery, that there was no worsening of 
any pre-existing disability because of VA surgery, and that 
the veteran was sufficiently notified of the surgical risks.  

Analysis

Initially, the Board notes that in July 1997, the veteran 
submitted his claim for entitlement to compensation benefits 
for disabilities incurred as a result of VA treatment.  
During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA.  

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

In a January 1997 precedent opinion VA's General Counsel held 
that compensation under 38 U.S.C. § 1151 for injuries 
suffered "as the result of . . . hospitalization" is not 
limited to injuries resulting from the provision of hospital 
care and treatment, but may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization.  It was noted that in determining whether a 
specific injury is a result of hospitalization, guidance may 
be drawn in appropriate cases from judicial decisions under 
workers' compensation laws and similar laws requiring a 
finding of causation without regard to fault.  An injury 
caused by a fall may be considered a result of 
hospitalization where the conditions or incidents of 
hospitalization caused or contributed to the fall or the 
severity of the injury, but that a fall due solely to the 
patient's inadvertence, want of care, or preexisting 
disability generally does not result from hospitalization.  
An injury incurred due to recreational activity may be 
considered a result of hospitalization where VA requires or 
encourages participation in the activity, administers or 
controls the activity, or facilitates the activity in 
furtherance of treatment objectives.  See VAOPGCPREC 7-97 
(Jan. 29, 1997).  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (Supp. 1998).  
However, in a precedent opinion, VA's General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  This claim was filed 
before October 1, 1997.  

VA's General Counsel has held that under the provisions of 
38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  It was noted that the disability or death due 
to a preexisting condition may be viewed as occurring "as a 
result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  As a 
general matter, however, entitlement to benefits based on 
such claims would ordinarily require a determination that: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered a disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

Regulations now provide that benefits under the provisions of 
38 U.S.C. 1151(a), for claims received by VA before October 
1, 1997, compensation will be payable if it is determined 
that there is an additional disability resulting from a 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, examination, or vocational rehabilitation 
training.  38 C.F.R. § 3.358 (2005).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
of treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1997, where disease, 
injury, or death or the aggravation of an existing disease or 
injury occurs as a result of having submitted to an 
examination, medical or surgical treatment, hospitalization, 
or the pursuit of a course of vocational rehabilitation under 
any VA law and was not the result of the claimant's own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation, will be awarded as if 
the condition were service connected.  38 C.F.R. § 3.800(a) 
(2005).

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also 
held that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, as the appellant submitted his claim in July 
1997, the claim must be considered under the statutory law as 
it existed prior to October 1, 1997.  The revised regulatory 
provision of 38 C.F.R. § 3.358 are also applicable.  A review 
of the record reveals the veteran was notified of the revised 
regulations in the August 2005 supplemental statement of the 
case.

Based upon the evidence of record, the Board finds the 
February 2005 VA medical opinion is persuasive that VA 
surgical treatment did not result in any additional permanent 
disabilities.  The physician noted that this finding was 
consistent with the findings of a February 1998 VA 
neurological examiner.  Although it was the opinion of the 
February 2004 VA nurse practitioner that it was likely that 
the veteran had headaches and seizures secondary to his 
cerebral artery aneurysm repair, it was also noted that there 
was no evidence of improper treatment and that the accepted 
risk of developing of these disorders were a necessary 
consequence of the treatment.  

These opinions are shown to have been provided based upon a 
thorough examination of the veteran and/or review of the 
medical evidence of record.  The Board finds, however, that 
the February 2005 Chief of the Department of Neurology 
opinion as to the existence of an additional disability is 
considered to warrant a greater degree of probative weight 
than the February 2004 nurse practitioner opinion due to a 
presumption of a higher level of expertise as to such 
matters.

There is no competent evidence that a failure to exercise 
reasonable skill and care in the diagnosis or treatment of a 
disease or injury caused an additional disability that 
probably would have been prevented by proper diagnosis or 
treatment.  Although the veteran believes he has disabilities 
as a result of VA medical treatment, he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
cerebral aneurysm repair in April 1997 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


